[exhibit1011rwinklerrelea001.jpg]
Exhibit 10.11 RELEASE AGREEMENT This Release Agreement (the “Agreement”) is
entered into by and between Robert Winkler, M.D. (“Executive”) and Zeno
Management, Inc. (the “Company”), effective as of the Effective Date (as defined
below). RECITALS WHEREAS, Executive is a party to that certain Employment
Agreement effective as of February 1, 2019, with the Company (the “Employment
Agreement”); WHEREAS, Executive’s employment with the Company terminated
effective as of March 18, 2020 (the “Termination Date”); and WHEREAS, Executive
acknowledges that, but for his agreement to execute this Agreement, he would not
be eligible for the termination benefits provided in the Employment Agreement
and set forth below. NOW THEREFORE, in consideration of, and subject to, the
termination benefits payable to Executive described in Section 3 below, the
adequacy of which is hereby acknowledged by Executive, and which Executive
acknowledges that he would not otherwise be entitled to receive, Executive and
the Company hereby agree as follows: AGREEMENT 1. Effective Date. This Agreement
shall become effective upon the occurrence of both of the following events: (a)
execution of the Agreement by Executive, and (b) expiration of the revocation
period applicable under Section 6(d) below without Executive having given notice
of revocation. The date of the last to occur of the foregoing events shall be
referred to in this Agreement as the “Effective Date.” Unless the Effective Date
occurs on or before May 12, 2020, this Agreement shall be null and void. The
parties agree that any material or immaterial changes to this Agreement shall
not extend the deadline for the occurrence of the Effective Date. 2. Termination
of Employment. a. The Termination Date was the termination date of Executive’s
employment with the Company and any of its affiliates for all purposes,
including active participation in and coverage under all benefit plans and
programs sponsored by or through the Company and its affiliates except as
provided in this Agreement. Executive hereby confirms his termination from all
positions he holds with the Company, including his position as Chief Medical
Officer, effective as of the Termination Date. In accordance with applicable
law, on March 27, 2020, the Company's next regular pay date following the
Termination Date, the Company will issue to Executive his final paycheck,
reflecting (i) his earned but unpaid base salary through the Termination Date,
and (ii) all accrued, unused vacation pay due Executive through the Termination
Date. Executive’s “separation from service” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), shall be the Termination
Date. b. The Company, within thirty (30) days after the Termination Date, will
reimburse Executive for any and all reasonable and necessary business expenses
incurred by Executive in connection with the performance of his job duties prior
to the Termination Date,



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea002.jpg]
which expenses shall be submitted to the Company with supporting receipts and/or
documentation no later than twenty-one (21) days after the Termination Date. c.
Subject to Section 3(b) below, Executive’s entitlement to health benefits from
the Company, and eligibility to participate in the Company’s health benefit
plans, shall cease on the last day of the calendar month during which the
Termination Date occurs, except to the extent Executive elects to and is
eligible to receive continued healthcare coverage pursuant to the provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), for himself and any covered dependents. Executive’s entitlement to
other benefits from the Company, and eligibility to participate in the Company’s
other benefit plans and programs, shall cease on the Termination Date. 3.
Termination Benefits. In consideration for Executive’s agreement to be bound by
the terms of this Agreement, including but not limited to the release of claims
in Section 6, but subject to Executive's compliance with Section 9, including
Section 9(e) regarding the return of Company property, the Company agrees to
provide Executive with the following termination benefits (the “Termination
Benefits”): a. A lump sum cash severance payment of $461,725.16 (representing
twelve (12) months' base salary based on the base salary rate in effect on the
Termination Date), payable in a lump sum within ten (10) days following the
Effective Date; and b. For the period beginning on the Termination Date and
ending on the date which is twelve (12) full months following the Termination
Date (or, if earlier, the date on which the applicable continuation period under
COBRA expires or the date Executive becomes eligible to receive the equivalent
or increased healthcare coverage by means of subsequent employment or
self-employment) (such period, the “COBRA Coverage Period”), if Executive and
his eligible dependents who were covered under the Company’s health insurance
plans as of the Termination Date elect to have COBRA coverage and are eligible
for such coverage, the Company shall pay for or reimburse Executive on a monthly
basis for an amount equal to (i) the monthly premium Executive is required to
pay for continuation coverage pursuant to COBRA for Executive and his eligible
dependents who were covered under the Company’s health plans as of the
Termination Date (calculated by reference to the premium as of the Termination
Date) less (ii) the amount Executive would have had to pay to receive group
health coverage for Executive and his covered dependents based on the cost
sharing levels in effect on the Termination Date. Executive shall be solely
responsible for all matters relating to continuation of coverage pursuant to
COBRA, including, without limitation, the election of such coverage and the
timely payment of premiums. Executive shall notify the Company immediately if
Executive becomes eligible to receive the equivalent or increased healthcare
coverage by means of subsequent employment or self- employment. The Termination
Benefits shall be the exclusive severance benefits to which Executive is
entitled, unless Executive has breached the provisions of this Agreement, in
which case Section 9(f) shall apply. Executive understands that Executive will
not be entitled to the Termination Benefits under this Agreement if the
Effective Date does not occur on or before May 12, 2020, or in the event
Executive breaches the terms of this Agreement. The parties agree that any
material or immaterial changes to this Agreement shall not extend the deadline
for the occurrence of the Effective Date. 4. Class B Common Units; Common Stock.
Executive was previously granted Class B common units of Zentalis
Pharmaceuticals, LLC (“LLC”). As of the Termination Date, 60,425 of Executive's
Class B common units were vested and 132,539 of Executive's Class B common units
were 2 US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea003.jpg]
unvested. Executive's unvested Class B common units ceased vesting as of the
Termination Date. Pursuant to the terms of the award agreements governing such
Class B Common Units, Executive’s unvested Class B common units terminated
effective on the Termination Date. On April 2, 2020, in connection with the
initial public offering of the common stock of Zentalis Pharmaceuticals, Inc.
(“Common Stock”), pursuant to that certain Plan of Conversion by LLC dated as of
April 2, 2020 (the “Plan of Conversion”), LLC converted into Zentalis
Pharmaceuticals, Inc. (“Parent Corporation”) pursuant to a statutory conversion
which automatically converted the membership interests of LLC, including
Executive's vested Class B common units, into shares of Common Stock, effective
as of the April 2, 2020 (such actions, collectively, the “Conversion”). As a
result of the Conversion, Executive's 60,425 Class B common units were converted
into 61,663 shares of Common Stock. Executive will be separately provided
information about receiving his shares of Common Stock from Parent Corporation's
transfer agent. Executive's Common Stock remains subject to the terms of the
lock-up agreement executed by Executive in connection with Parent Corporation's
initial public offering. 5. Warranty. Executive acknowledges that, other than
the compensation set forth in Section 2 above paid to him as provided therein
and the Termination Benefits set forth in Section 3 above, he has or will have
received all wages, accrued but unused vacation pay, and other benefits due him
as a result of his employment with and termination from the Company. 6. Release
of Known and Unknown Claims By Executive. a. In exchange for the Termination
Benefits set forth in Section 3 above, and in consideration of the further
agreements and promises set forth herein, Executive, on behalf of himself and
his executors, heirs, administrators, representatives and assigns, hereby agrees
to release and forever discharge the Company and all predecessors, successors
and their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, stockholders,
officers, general or limited partners, employees, attorneys, agents and
representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his employment with or service to the Company
(collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the date hereof, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; and the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq. 3 US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea004.jpg]
Notwithstanding the generality of the foregoing, Executive does not release any
claim which, by law, may not be released, including the following claims: (i)
Claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law; (ii) Claims for workers’
compensation insurance benefits under the terms of any worker’s compensation
insurance policy or fund of the Company; (iii) Claims pursuant to the terms and
conditions of the federal law known as COBRA; (iv) Claims for indemnity under
the bylaws of the Company, as provided for by applicable law or under any
applicable insurance policy with respect to Executive’s liability as an
employee, director or officer of the Company (and Executive will be provided
with indemnification against third party claims related to his work for the
Company to the extent permitted by Delaware law); (v) Claims for Executive’s
right to bring to the attention of the Equal Employment Opportunity Commission
or any other federal, state or local government agency claims of discrimination,
or from participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or any other federal, state or local
government agency; provided, however, that Executive does release his right to
secure any damages for alleged discriminatory treatment; (vi) Claims based on
any right Executive may have to enforce the Company’s executory obligations
under this Agreement; (vii) Claims Executive may have to vested or earned
compensation and benefits; and (viii) Executive’s right to communicate or
cooperate with any government agency. b. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED OF AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT, IF KNOWN BY HIM OR
HER, WOULD HAVE MATERIALLY, AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR
RELEASED PARTY.” BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY
WAIVES ANY RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT. c. Executive acknowledges that he was
provided with this Agreement on April 9, 2020. Executive acknowledges that
Executive is has been provided more than twenty-one (21) days’ time in which to
consider this Agreement after the Company’s delivery of such Agreement 4
US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea005.jpg]
to him. Executive further acknowledges that the Company has advised him that he
is waiving his rights under the ADEA, and that Executive should consult with an
attorney of his choice before signing this Agreement, and Executive has had
sufficient time to consider the terms of this Agreement. Executive represents
and acknowledges that if Executive executes this Agreement before twenty-one
(21) days have elapsed, Executive does so knowingly, voluntarily, and upon the
advice and with the approval of Executive’s legal counsel (if any), and that
Executive voluntarily waives any remaining consideration period. Executive
acknowledges and agrees that any material or immaterial changes to the Agreement
shall not extend the foregoing review period or the deadline for the occurrence
of the Effective Date. d. Executive understands that after executing this
Agreement, Executive has the right to revoke it within seven (7) days after his
execution of it. Executive understands that this Agreement will not become
effective and enforceable unless the seven (7) day revocation period passes and
Executive does not revoke the Agreement in writing. Executive understands that
this Agreement may not be revoked after the seven (7) day revocation period has
passed. Executive also understands that any revocation of this Agreement must be
made in writing and delivered to Anthony Y. Sun, M.D., Chief Executive Officer
of the Company, within the seven (7) day period. e. Executive understands that
this Agreement shall become effective, irrevocable, and binding upon Executive
on the eighth (8th) day after his execution of it, so long as Executive has not
revoked it within the time period and in the manner specified in clause (d)
above. f. Executive further understands that Executive will not be given any
Termination Benefits unless this Agreement is effective on or before May 12,
2020. The parties agree that any material or immaterial changes to this
Agreement shall not extend the deadline for the occurrence of the Effective
Date, including the review period in clause (c) above. g. Executive represents
and warrants to the Company Releasees that there has been no assignment or other
transfer of any interest in any Claim that Executive may have against the
Company Releasees. Executive agrees to indemnify and hold harmless the Company
Releasees from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any such assignment or transfer from
Executive. 7. Additional Representations and Warranties By Executive. Executive
represents that Executive has no pending complaints or charges against the
Company Releasees, or any of them, with any state or federal court, or any
local, state or federal agency, division, or department based on any event(s)
occurring prior to the date Executive signs this Agreement. Executive further
represents that Executive will not in the future, file, participate in,
encourage, instigate or assist in the prosecution of any claim, complaints,
charges or in any lawsuit by any party in any state or federal court against the
Company Releasees, or any of them. unless such aid or assistance is ordered by a
court or government agency or sought by compulsory legal process, claiming that
the Company Releasees, or any of them, have violated any local, state or federal
laws, statutes, ordinances or regulations based upon events occurring prior to
the execution of this Agreement. 8. Knowing and Voluntary. Executive represents
and agrees that, prior to signing this Agreement, Employee has had the
opportunity to discuss the terms of this Agreement with legal counsel of his
choosing. Executive further represents and agrees that he is entering into this
Agreement knowingly and voluntarily. Executive affirms that no promise was made
to cause him to enter into this Agreement, other than what is promised in this
Agreement. Executive further confirms that he has not relied upon any other
statement or representation by anyone other than what is in this Agreement as a
basis for his agreement. 5 US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea006.jpg]
9. Confirmation of Continuing Obligations. a. Proprietary Information and
Inventions. Executive hereby expressly reaffirms his obligations under Section 5
of the Employment Agreement, a copy of which is attached to this Agreement as
Exhibit A and incorporated herein by reference, and under the Proprietary
Information and Inventions Agreement between Executive and the Company (the
“Proprietary Information Agreement”), a copy of which is attached hereto as
Exhibit B and incorporated herein by reference, and agrees that such obligations
shall survive the Termination Date. b. Solicitation of Employees. For one (1)
year following the Termination Date (the “Restricted Period”), Executive will
not, either directly or through others, solicit or attempt to solicit any
employee, independent contractor or consultant of the Company or its affiliates
to terminate his relationship with the Company or its affiliates in order to
become an employee, consultant or independent contractor to or for any other
person or entity, or otherwise encourage or solicit any employee of the Company
or its affiliates to leave the Company or such affiliates for any reason or to
devote less than all of any such employee’s efforts to the affairs of the
Company. c. Solicitation of Consultants. Executive shall not during the term of
Executive’s employment or service and for the Restricted Period, directly or
indirectly, hire, solicit or encourage to cease work with the Company or any of
its affiliates any consultant then under contract with the Company or any of its
affiliates. d. Nondisparagement. Executive agrees that neither he nor anyone
acting by, through, under or in concert with him shall disparage or otherwise
communicate negative statements or opinions about the Company, Parent, or their
respective board members, officers, employees or businesses. The Company agrees
that neither its Board members nor officers, nor the board members or officers
of Parent, shall disparage or otherwise communicate negative statements or
opinions about Executive. Except as may be required by law, neither Executive,
nor any member of Executive’s family, nor anyone else acting by, through, under
or in concert with Executive will disclose to any individual or entity (other
than Executive’s legal or tax advisors) the terms of this Agreement. e. Return
of Property. By signing below, Executive represents and warrants that he has
returned to the Company all lists, books and records of, or in connection with,
the Company's business, and all other property belonging to the Company,
including, without limitation, his Company-issued laptop, documents (hard copy
or electronic files), it being distinctly understood that all such lists, books
and records, and other documents, are the property of the Company. Executive
further represents and warrants that he has not nor will he copy or transfer any
Company information, nor will he maintain any Company information after the
Termination Date. Executive's compliance with this Section 9(e) shall be a
condition to his receipt of the Termination Benefits f. Remedy in the Event of
Breach. In addition to all other rights and remedies available to the Company
under law or in equity, the Company shall be entitled to withhold all
Termination Benefits from Executive in the event of his breach of this Section 9
prior to such payment. g. Whistleblower Provision. Nothing herein shall be
construed to prohibit Executive from communicating directly with, cooperating
with, or providing information to, any government regulator, including, but not
limited to, the U.S. Securities and Exchange Commission, the U.S. 6
US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea007.jpg]
Commodity Futures Trading Commission, or the U.S. Department of Justice.
Executive acknowledges that the Company has provided Executive with the
following notice of immunity rights in compliance with the requirements of the
Defend Trade Secrets Act: (i) Executive shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of
proprietary information that is made in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, (ii) Executive shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of proprietary information that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal and (iii) if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the proprietary
information to Executive’s attorney and use the proprietary information in the
court proceeding, if Executive files any document containing the proprietary
information under seal, and does not disclose the proprietary information,
except pursuant to court order. h. Definitions. For purposes of this Section 9,
the term “Company” means not only Zeno Management, Inc., but also Parent as well
as any company, partnership or entity which, directly or indirectly, controls,
is controlled by or is under common control with Zeno Management, Inc. 10.
Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in New York, New York, before a single neutral
arbitrator in accordance with the JAMS Employment Arbitration Rules and
Procedures (the “Rules”), and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction. The Rules may be found online
at www.jamsadr.com and will be provided to Executive upon request at no charge.
If the parties are unable to agree upon an arbitrator, one shall be appointed by
JAMS in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; provided, however, Executive and the Company agree that, to
the extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth (10th)
anniversary of the date of Executive’s termination of employment. Other costs of
the arbitration, including the cost of any record or transcripts of the
arbitration, JAMS administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 10 is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that Executive shall retain the right
to file administrative charges with or seek relief through any government agency
of competent jurisdiction, and to participate in any government investigation,
including but not limited to (a) claims for workers’ compensation, state
disability insurance or unemployment insurance; (b) administrative claims
brought before any state or federal governmental authority; provided, however,
that any appeal from an award or from denial of an award of wages and/or waiting
time penalties shall be arbitrated pursuant to the terms of this Agreement; and
(c) claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or any similar state agency in any applicable
jurisdiction); provided, further, that Executive shall not be entitled to obtain
any monetary relief through such agencies other than workers’ compensation
benefits or unemployment insurance benefits. This Agreement shall not limit
either party’s right to obtain any provisional remedy, including, without
limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests pending
the outcome of arbitration, including without limitation injunctive relief, in
any court of competent jurisdiction. Seeking any such 7 US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea008.jpg]
relief shall not be deemed to be a waiver of such party’s right to compel
arbitration. Both Executive and the Company expressly waive their right to a
jury trial. 11. Entire Agreement; Modification. This Agreement, together with
the Proprietary Information Agreement and the other agreements referenced
herein, including Section 5 of the Employment Agreement, constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. Except as provided in
Section 9 hereof with respect to Section 5 of the Employment Agreement, the
Employment Agreement shall be superseded entirely by this Agreement and the
Employment Agreement shall be terminated and be of no further force or effect.
This Agreement may be amended or modified only with the written consent of
Executive and an authorized representative of the Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.
12. Survival. The covenants, agreements, representations and warranties
contained in or made in this Agreement shall survive the Termination Date or any
termination of this Agreement. 13. Third-Party Beneficiaries. Except as
expressly set forth herein, this Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement. 14. Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof. 15. Section Headings. The headings of the several sections in this
Agreement are inserted solely for the convenience of the parties and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof. 16. Notices. Any notice required or permitted by this
Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated: (a) by personal delivery when delivered personally;
(b) by overnight courier upon written verification of receipt; (c) by email,
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to Executive at the address
listed on the Company’s personnel records and to the Company at its principal
place of business, or such other address as either party may specify in writing.
17. Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby. 18. Governing Law and Venue. This Agreement will be
governed by and construed in accordance with the laws of the United States of
America and the State of New York applicable to contracts made and to be
performed wholly within such State, and without regard to the conflicts of laws
principles thereof. Any suit brought hereon shall be brought in the state or
federal courts sitting in New York, New York, the Parties hereby waiving any
claim or defense that such forum is not convenient or 8 US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea009.jpg]
proper. Each party hereby agrees that any such court shall have in personam
jurisdiction over it and consents to service of process in any manner authorized
by New York law. 19. Non-transferability of Interest. None of the rights of
Executive to receive any form of compensation payable pursuant to this Agreement
shall be assignable or transferable except through a testamentary disposition or
by the laws of descent and distribution upon the death of Executive. Any
attempted assignment, transfer, conveyance, or other disposition (other than as
aforesaid) of any interest in the rights of Executive to receive any form of
compensation to be made by the Company pursuant to this Agreement shall be void.
20. Gender. Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association. 21. Counterparts; Facsimile or
.pdf Signatures. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement. This Agreement
may be executed and delivered by facsimile or by .pdf file and upon such
delivery the facsimile or .pdf signature will be deemed to have the same effect
as if the original signature had been delivered to the other party. 22.
Construction. The language in all parts of this Agreement shall in all cases be
construed simply, according to its fair meaning, and not strictly for or against
any of the parties hereto. Without limitation, there shall be no presumption
against any party on the ground that such party was responsible for drafting
this Agreement or any part thereof. 23. Withholding and Other Deductions; Right
to Seek Independent Advice. All compensation payable to Executive hereunder
shall be subject to such deductions as the Company is from time to time required
to make pursuant to law, governmental regulation or order. Executive
acknowledges and agrees that neither the Company nor the Company’s counsel has
provided any legal or tax advice to Executive and that Executive is free to, and
is hereby advised to, consult with a legal or tax advisor of his choosing. 24.
Section 409A. This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code. To the extent applicable, this
Agreement shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder consistent with the foregoing intention. Any reimbursements or
in-kind benefits payable under this Agreement shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid on or before
the last day of Executive’s taxable year following the taxable year in which
Executive incurred the expenses. The reimbursements or in-kind benefits provided
under this Agreement during any taxable year of Executive’s will not affect such
amounts provided in any other taxable year of Executive’s, and Executive’s right
to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit. Each series of installment payments made under
this Agreement is hereby designated as a series of “separate payments” within
the meaning of Section 409A of the Code. [Signature Page Follows] 9
US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea010.jpg]
PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND
VOLUNTARILY ENTERS INTO IT WITH THE INTENT TO BE BOUND THEREBY. Dated:
05/02/2020 /s/ Robert Winkler, M.D. Robert Winkler, M.D. Dated: 05/04/2020 ZENO
MANAGEMENT, INC. By: /s/ Anthony Y. Sun, M.D Name: Anthony Y. Sun, M.D. Title:
Chief Executive Officer 10 US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea011.jpg]
EXHIBIT A EMPLOYMENT AGREEMENT 11 US-DOCS\115257886.3



--------------------------------------------------------------------------------



 
[exhibit1011rwinklerrelea012.jpg]
EXHIBIT B PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT 12
US-DOCS\115257886.3



--------------------------------------------------------------------------------



 